Sandler, J. P.
(dissenting). The issue on this appeal has an unusually interesting aspect. In a persuasively reasoned opinion a majority of this court has determined the issue on the basis of a principle whose practical and policy implications are so doubtful and disquieting as to raise a substantial question as to the soundness of the underlying analysis.
In essence, the court has determined that an Administrative Code of the City of New York section requiring that proceedings to review tax determinations must be commenced within four months after notice is given, and further requiring as a condition to the commencement of such a proceeding that the taxpayer either pay the tax in dispute or give an undertaking to do so, may be effectively circumvented, and the taxpayer may secure an additional six-month period to comply with the condition, through the simple device of violating the statutory direction to make the payment or give the undertaking before commencing the proceeding. It is difficult to believe that this can be right.
Appreciating the important ameliorative purposes intended to be achieved by CPLR 205 (a), and fully agreeing that the section should be liberally construed to achieve those purposes, I do not believe that section is correctly construed as empowering a taxpayer, in his own discretion, to circumvent the manifest intent of the principal condition imposed by law on the commencement of a tax review proceeding, and to *229impair significantly the important public purpose sought to be achieved by that condition.
An examination of the opinions in George v Mt. Sinai Hosp. (47 NY2d 170) and Carrick v Central Gen. Hosp. (51 NY2d 242) makes it immediately apparent that the situations addressed by the Court of Appeals in those cases and the policy implications of the results reached in them are significantly different from the problem with which we are here confronted. Although I acknowledge that the court’s opinion is logically consistent with that which was said in George and Carrick, I am not persuaded that those decisions mandate the result here reached under significantly different circumstances, a result that undermines the important public policy clearly embodied in the governing Administrative Code section.